ROSSMAN, J.,
dissenting.
Beginning with the premise that, for purposes of survivor’s benefits, cohabitation is analogous to marriage, the central inquiry becomes: What is to cohabitation what divorce is to marriage? A divorce, or a “dissolution” as it is referred to in this state, is generally defined as the termination of the marriage relationship. The law treats it as a complete severance of the husband and wife unit.
Thus, our function in this kind of case (in which we are required to conduct a de novo review) is to examine all of the evidence and to decide whether the parties ever intended to terminate their relationship. Bowlin v. SAIF, 81 Or App 527, 532, 726 P2d 1186 (1986). I have read the record and I have considered the same facts as has the majority. I believe that the greater weight of that evidence is not on the side where the majority, in mirroring the Board’s evaluation, unfortunately puts it.
Granted, decedent had moved out of the house. However, a mere physical absence from the family home — standing alone — does not establish that the parties intended to terminate their relationship. The reasons are limitless why a spouse or domestic associate might leave the house for an extended, temporary period of time, i.e., illness requiring hospitalization, vacation travel, employment and the like. Even accepting that decedent’s reason for leaving the house was the discord between claimant and himself, I do not see, based on that evidence alone, why claimant must lose this case.
The evidence on claimant’s side of the scale is much weightier. Decedent visited her, worked in the yard and made *476plans for painting and repairing the house. He continued to receive his mail at her address. Many of his personal possessions, including his tools, clothing and toiletry items remained in the house. The parties had been temporarily separated once previously during their relationship. Claimant testified that she and decedent had intended, with the current physical separation, “[t]o give each of us space and time to work things out * * * to where we could be back together again and raise our son and have a happy life together.” Viewing claimant’s and decedent’s relationship as akin to a marriage, the evidence does not paint a picture of two people bent on divorce.
The majority concludes that the evidence is “speculative” as to whether decedent would have ever returned to claimant and their son. I cannot accept that appraisal of the record. I realize that the evidence comes from claimant, but there is nothing to suggest that her testimony is not credible. Employer does not contradict what she says.
Because the evidence preponderates in claimant’s favor, and because, as claimant points out,
“it would be contrary to the purposes of the Workers’ Compensation law to deny her survivor’s benefits solely because of a temporary separation that did not effect [sic] the underlying existence of her substantial relationship with the deceased,”
we should reverse the Board. Accordingly, I respectfully dissent.